     Case 3:20-cv-00535-MMD-CLB Document 32 Filed 12/16/20 Page 1 of 2




 1   WRIGHT, FINLAY & ZAK, LLP
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
 6   lrobbins@wrightlegal.net
     Attorneys for Plaintiff, Deutsche Bank National Trust Company, as Indenture Trustee for
 7   American Home Mortgage Investment Trust 2007-1
 8                                UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10
11   DEUTSCHE BANK NATIONAL TRUST                       Case No.: 3:20-cv-00535-MMD-CLB
     COMPANY, AS INDENTURE TRUSTEE
12   FOR AMERICAN HOME MORTGAGE
     INVESTMENT TRUST 2007-1,                           STIPULATION AND ORDER TO
13
                                                        EXTEND TIME PERIOD TO RESPOND
14                        Plaintiff,                    TO MOTIONS TO DISMISS [ECF No.
                                                        13]
15          vs.
                                                        [Third Request]
16   OLD REPUBLIC TITLE INSURANCE
     GROUP, INC.; OLD REPUBLIC NATIONAL
17   TITLE INSURANCE COMPANY;
     FOUNDERS TITLE COMPANY OF
18   NEVADA; DOE INDIVIDUALS I through X;
     and ROE CORPORATIONS XI through XX,
19   inclusive,
20                        Defendants.
21
22          Plaintiff Deutsche Bank National Trust Company, as Indenture Trustee for American

23   Home Mortgage Investment Trust 2007-1 (“Deutsche Bank”) and Defendant Old Republic

24   National Title Insurance Company (“ORNTIC”) (collectively, the “Parties”), by and through

25   their counsel of record, hereby stipulate and agree as follows:

26          1. On September 10, 2020, Deutsche Bank filed its Complaint in Second Judicial

27                District Court, Case No. CV20-01413 [ECF No. 1-1];

28



                                                 Page 1 of 2
     Case 3:20-cv-00535-MMD-CLB Document 32 Filed 12/16/20 Page 2 of 2




 1          2. On September 22, 2020, ORNTIC filed a Petition for Removal to this Court [ECF
 2             No. 1];
 3          3. On November 3, 2020, ORNTIC filed a Motion to Dismiss [ECF No. 13]
 4          4. Deutsche Bank’s deadline to respond to ORNTIC’s Motion to Dismiss is currently
 5             December 15, 2020;
 6          5. Deutsche Bank’s counsel is requesting an extension until Wednesday, December 23,
 7             2020, to file its response to the pending Motion to Dismiss;
 8          6. This extension is requested as Deutsche Bank recently realized that it inadvertently
 9             attached an incorrect exhibit to its Complaint. The Parties are currently discussing the
10             best course to correct the exhibit, which may have an impact on the pending Motion
11             to Dismiss.
12          7. Counsel for ORNTIC does not oppose the requested extension;
13          8. This is the third request for an extension which is made in good faith and not for
14             purposes of delay.
15          IT IS SO STIPULATED.
16    DATED this 15th day of December, 2020.          DATED this 15th day of December, 2020.
17    WRIGHT, FINLAY & ZAK, LLP                       EARLY SULLIVAN WRIGHT GIZER &
18                                                    McRAE LLP
      /s/ Lindsay D. Robbins
19    Darren T. Brenner, Esq.                         /s/ Sophia S. Lau
      Nevada Bar No. 8386                             Scott E. Gizer, Esq.
20    Lindsay D. Robbins, Esq.                        Nevada Bar No. 12216
21    Nevada Bar No. 13474                            Sophia S. Lau, Esq.,
      7785 W. Sahara Ave., Suite 200                  Nevada Bar No. 13365
22    Las Vegas, NV 89117                             8716 Spanish Ridge Avenue, Suite 105
      Attorneys for Plaintiff, Deutsche Bank          Las Vegas, Nevada 89148
23    National Trust Company, as Indenture            Attorneys for Defendant, Old Republic
24    Trustee for American Home Mortgage              National Title Insurance Company and Old
      Investment Trust 2007-1                         Republic Title Insurance Group, Inc.
25
     IT IS SO ORDERED.
26
                        16th day of December, 2020.
            Dated this _____
27
                                                 ________________________________________
28
                                                 UNITED STATES DISTRICT JUDGE



                                               Page 2 of 2
